DETAILED ACTION
Status of Claims:
Claims 1 – 20 are pending.
Claims 1, 9, and 17 are amended. This rejection is FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments in the amendments, filed 11/12/2020, have been fully considered but they are not persuasive. The reasons set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graessley (US 9407701) and in view of Akcin (US 9887956).

As per claim 1, Graessley discloses a system comprising: 
	a mobile device having one or more network interfaces configured to communicate over a plurality of networks using a plurality of internet protocol (IP) families (For some large Internet hosts, there may be multiple IP addresses of multiple address families (e.g., IPv4, IPv6) associated with the sites. Thus, device can access hosts using multiple IP addresses provided by one or more DNS servers over one or more networks of different types, See Col. 2, Lines 36 - 60), the device configured to: 
	maintain a cache storing domain name system (DNS) information of one or more IP addresses of a first IP family of the plurality of IP families used by the mobile device for a connection to a first network of the plurality of networks (Processing logic receives multiple addresses (e.g., IPv4, IPv6) from the DNS servers. The addresses are stored in an address table associated with the host. Each address is associated with a network interface (I/F) of the device that can access a network in which the corresponding address can be used to reach the host. The addresses of the address table are prioritized based on a set of preferred network interfaces. A network connection is established with the host using the most preferred address from the address table via a network interface associated with it, See Col. 5, Lines 47 - 65); 
	detect a change in the connection of the mobile device from the first network using the first IP family to a second network of the plurality of networks (When a first IP address received and the first IP address is not supported by a preferred network interface, processing logic may wait for a predetermined period of time hopefully to receive a second IP address that is supported by the preferred network interface. Only if the second IP address cannot be received within the period of time, it falls back to a secondary network interface (e.g., less preferred network interface) using the first IP address, See Col. 2, Lines 16 - 35), the second network using a second IP family of the plurality of IP families different from the first IP family (An IPv4 DNS query is referred to as an “A-record query” and an IPv6 DNS query is referred to as a “quad-A record query.” The A-record query and the quad-A record query may be separately sent to the same or different DNS servers, and IP addresses of different address families may be received from the same or different DNS servers, See Col. 4, Lines 1 - 7); and 

	Grassley however does not expressly disclose:
	flush, in response to the detection, at least the DNS information of one or more IP addresses of the first IP family of the first network from the cache to prevent use by the mobile device of an IP address that corresponds to an invalid cache entry.
	
	Akcin discloses:
	flush, in response to detection of the change in the connection of the mobile device (The client device can automatically generate a new request to purge based on an elapsed time, expiration of a cookie, a status of the local DNS cache, or other suitable parameters, See Col. 6, Lines 17 - 30 … *Examiner’s note: Since a purge request can be made based on any detected suitable parameters, Grassley’s teaching of detecting a connection change can be a parameter for flushing/purging the DNS information), at least the DNS information of one or more IP addresses of the first IP family (an A-type DNS query is a request for retrieving a 32-bit IPv4 address of a target domain name. An AAAA-type DNS query is a request for retrieving a 128-bit IPv6 address of a target domain name, See Col. 3, Lines 31 - 43) of the first network from the cache maintained by the device (The client device can optionally be configured to purge the local DNS cache prior to, subsequent to, or otherwise in conjunction with transmitting the purge query, See Col. 6, Lines 42 - 54) to prevent use by the mobile device of an IP address that corresponds to an invalid cache entry (The purge query can specify one or more desired types (e.g., A, AAAA, MX, NS, etc.) of the resource records and/or one or more domains or zones whose resource records are to be purged. These options may, for example, be specified by one or more operation codes associated with the purge query. In response, the caching server may only purge resource records of the desired types and/or associated with the one or more domains or zones from the DNS cache, See Col. 7, Lines 16 - 38).

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Akcin’s teaching of flushing a DNS query, along with detecting a change in connection of the mobile device from a first IP family to a second IP family to improve Graessley’s system. Akcin’s system includes a purge query that flushes out a DNS information of a determined IP family from the DNS cache. The combination is an improvement upon the existing system because when a change is detected in the connection of the mobile device from a first IP family to a second IP family, the DNS information of the first IP family can be flushed out using a purge query.

As per claim 2, the system of claim 1, wherein the first network uses a first signal type of one of cellular or wireless and the second network uses a second signal type different than the first signal type used by the first network (Grassley, IP address that is supported (e.g., routable) by a more preferred network interface (e.g., WiFi) is listed with a priority higher than the one that is supported by a less preferred network interface (e.g., cellular), See Col. 3, Lines 6 - 9).

As per claim 3, the system of claim 1, wherein the one or more network interfaces comprises a cellular network interface and a wireless network interface (Grassley, Network interfaces may include, for example, WiFi, cellular, near field communications (NFC) such as Bluetooth, and/or universal serial bus (USB) interfaces, See Col. 3, Lines 10 - 26).

As per claim 4, the system of claim 1, wherein the plurality of IP families comprises at least IP version 4 and IP version 6 (Grassley, The techniques described herein are employed with both IP version 4 (IPV4) network addresses and IP version 6 (IPV6) network addresses, See Col. 5, Lines 14 - 27).

(Grassley, When a first IP address received and the first IP address is not supported by a preferred network interface, processing logic may wait for a predetermined period of time hopefully to receive a second IP address that is supported by the preferred network interface. Only if the second IP address cannot be received within the period of time, it falls back to a secondary network interface (e.g., less preferred network interface) using the first IP address, See Col. 2, Lines 16 - 35), a second signal type different than the first signal type used by the first network interface (Grassley, IP address that is supported (e.g., routable) by a more preferred network interface (e.g., WiFi) is listed with a priority higher than the one that is supported by a less preferred network interface (e.g., cellular), See Col. 3, Lines 6 - 9).

As per claim 6, the system of claim 5, wherein the mobile device is further configured to maintain entries in the cache in response to detecting that an IP family used by the second network interface remained the same as an IP family used by the first network interface between the switch from using the first network interface to the second network interface (Grassley, Note that device may include multiple interfaces with the same address family (e.g., IPv4 interface for both WiFi and cellular). Device may be set up to route traffic to certain subnets over different interfaces. In such a scenario, those IP addresses of the same address family may still be sorted based on which ones will be routed over the preferred interface, See Col. 4, Lines 37 - 53).

As per claim 7, the system of claim 5, wherein to detect a change from the mobile device using the first IP family to the second IP family, the mobile device is further configured to detect that the first IP family used by the first network interface changed to the second IP family used by the second network interface between the switch from using the first network interface to the second network interface (Grassley, If the most preferred network interface only support IPv4 address scheme, an IPv4 address is preferred over an IPv6 address. In this situation, the IPv6 addresses may be utilized only if there are no IPv4 addresses. Thus, the network interface preferences have a higher priority than the IP address family preferences (e.g., IPv4 vs. IPv6 address families), See Col. 2, Lines 16 - 35).

As per claim 8, the system of claim 5, wherein the mobile device is further configured to: 
	determine the first IP family used by the first network interface responsive to a first operating system call to determine the properties of the first network interface (Grassley, The IP addresses are sorted based on the network interface preferences. Note that multiple IP addresses of the same address family may be received from the DNS server(s). In this example, there may be multiple IPv4 addresses and multiple IPv6 addresses received from the DNS server(s). Some of these IP addresses may have a better performance for accessing the host (e.g., faster round trip time) compared with other IP addresses, See Col. .4, Lines 19 - 36); and 
	determine the second IP family used by the second network interface responsive to a second operating system call to determine the properties of the second network interface (Grassley, The IP addresses are sorted based on the network interface preferences. Note that multiple IP addresses of the same address family may be received from the DNS server(s). In this example, there may be multiple IPv4 addresses and multiple IPv6 addresses received from the DNS server(s). Some of these IP addresses may have a better performance for accessing the host (e.g., faster round trip time) compared with other IP addresses, See Col. .4, Lines 19 - 36).

As per claim 9, Graessley discloses a method comprising: 
	(a) maintaining, by a mobile device having one or more network interfaces configured to communicate over a plurality of networks using a plurality of internet protocol (IP) families, a cache storing domain name system (DNS) information of one or more IP addresses of a first IP family of the plurality of IP families used by the mobile device for a connection to a first network of the plurality of networks (Processing logic receives multiple addresses (e.g., IPv4, IPv6) from the DNS servers. The addresses are stored in an address table associated with the host. Each address is associated with a network interface (I/F) of the device that can access a network in which the corresponding address can be used to reach the host. The addresses of the address table are prioritized based on a set of preferred network interfaces. A network connection is established with the host using the most preferred address from the address table via a network interface associated with it, See Col. 5, Lines 47 - 65); 
	(b) detecting, by the mobile device, a change in the connection of the mobile device from the first network using the first IP family to a second network of the plurality of networks (When a first IP address received and the first IP address is not supported by a preferred network interface, processing logic may wait for a predetermined period of time hopefully to receive a second IP address that is supported by the preferred network interface. Only if the second IP address cannot be received within the period of time, it falls back to a secondary network interface (e.g., less preferred network interface) using the first IP address, See Col. 2, Lines 16 - 35) using a second IP family of the plurality of IP families different from the first IP family (An IPv4 DNS query is referred to as an “A-record query” and an IPv6 DNS query is referred to as a “quad-A record query.” The A-record query and the quad-A record query may be separately sent to the same or different DNS servers, and IP addresses of different address families may be received from the same or different DNS servers, See Col. 4, Lines 1 - 7); and 

	Graessley however does not expressly disclose:
	flushing, by the device, at least the DNS information of one or more IP addresses of the first IP family of the first network from the cache to prevent use by the mobile device of an IP address that corresponds to an invalid cache entry.
	
	Akcin discloses:
	(c) flushing, by the device, in response to detection of the change in the connection of the mobile device (The client device can automatically generate a new request to purge based on an elapsed time, expiration of a cookie, a status of the local DNS cache, or other suitable parameters, See Col. 6, Lines 17 - 30 … *Examiner’s note: Since a purge request can be made based on any detected suitable parameters, Grassley’s teaching of detecting a connection change can be a parameter for flushing/purging the DNS information), at least the DNS information of one or more IP addresses of the (an A-type DNS query is a request for retrieving a 32-bit IPv4 address of a target domain name. An AAAA-type DNS query is a request for retrieving a 128-bit IPv6 address of a target domain name, See Col. 3, Lines 31 - 43) of the first network from the cache maintained by the device (The client device can optionally be configured to purge the local DNS cache prior to, subsequent to, or otherwise in conjunction with transmitting the purge query, See Col. 6, Lines 42 - 54) to prevent use by the mobile device of an IP address that corresponds to an invalid cache entry (The purge query can specify one or more desired types (e.g., A, AAAA, MX, NS, etc.) of the resource records and/or one or more domains or zones whose resource records are to be purged. These options may, for example, be specified by one or more operation codes associated with the purge query. In response, the caching server may only purge resource records of the desired types and/or associated with the one or more domains or zones from the DNS cache, See Col. 7, Lines 16 - 38).

As per claim 10, the method of claim 9, wherein the first network uses a first signal type of one of cellular or wireless and the second network uses a second signal type different than the first signal type used by the first network (Grassley, IP address that is supported (e.g., routable) by a more preferred network interface (e.g., WiFi) is listed with a priority higher than the one that is supported by a less preferred network interface (e.g., cellular), See Col. 3, Lines 6 - 9).

As per claim 11, the method of claim 9, wherein the one or more network interfaces comprises a cellular network interface and a wireless network interface (Grassley, Network interfaces may include, for example, WiFi, cellular, near field communications (NFC) such as Bluetooth, and/or universal serial bus (USB) interfaces, See Col. 3, Lines 10 - 26).

As per claim 12, the method of claim 9, wherein the plurality of IP families comprises at least IP version 4 and IP version 6 (Grassley, The techniques described herein are employed with both IP version 4 (IPV4) network addresses and IP version 6 (IPV6) network addresses, See Col. 5, Lines 14 - 27).

(Grassley, When a first IP address received and the first IP address is not supported by a preferred network interface, processing logic may wait for a predetermined period of time hopefully to receive a second IP address that is supported by the preferred network interface. Only if the second IP address cannot be received within the period of time, it falls back to a secondary network interface (e.g., less preferred network interface) using the first IP address, See Col. 2, Lines 16 - 35), a second signal type different than the first signal type used by the first network interface (Grassley, IP address that is supported (e.g., routable) by a more preferred network interface (e.g., WiFi) is listed with a priority higher than the one that is supported by a less preferred network interface (e.g., cellular), See Col. 3, Lines 6 - 9).

As per claim 14, the method of claim 13, further comprising maintaining, by the mobile device, entries in the cache in response to detecting that an IP family used by the second network interface remained the same as an IP family used by the first network interface between the switch from using the first network interface to the second network interface (Grassley, Note that device may include multiple interfaces with the same address family (e.g., IPv4 interface for both WiFi and cellular). Device may be set up to route traffic to certain subnets over different interfaces. In such a scenario, those IP addresses of the same address family may still be sorted based on which ones will be routed over the preferred interface, See Col. 4, Lines 37 - 53).

As per claim 15, the method of claim 13, wherein (b) further comprises detecting that the first IP family used by the first network interface changed to the second IP family used by the second network interface between the switch from using the first network interface to the second network interface (Grassley, If the most preferred network interface only support IPv4 address scheme, an IPv4 address is preferred over an IPv6 address. In this situation, the IPv6 addresses may be utilized only if there are no IPv4 addresses. Thus, the network interface preferences have a higher priority than the IP address family preferences (e.g., IPv4 vs. IPv6 address families), See Col. 2, Lines 16 - 35).

As per claim 16, the method of claim 13, further comprising: 
	determining, by the device, the first IP family used by the first network interface responsive to a first operating system call to determine the properties of the first network interface (Grassley, The IP addresses are sorted based on the network interface preferences. Note that multiple IP addresses of the same address family may be received from the DNS server(s). In this example, there may be multiple IPv4 addresses and multiple IPv6 addresses received from the DNS server(s). Some of these IP addresses may have a better performance for accessing the host (e.g., faster round trip time) compared with other IP addresses, See Col. .4, Lines 19 - 36); and 
	determining, by the device, the second IP family used by the second network interface responsive to a second operating system call to determine the properties of the second network interface (Grassley, The IP addresses are sorted based on the network interface preferences. Note that multiple IP addresses of the same address family may be received from the DNS server(s). In this example, there may be multiple IPv4 addresses and multiple IPv6 addresses received from the DNS server(s). Some of these IP addresses may have a better performance for accessing the host (e.g., faster round trip time) compared with other IP addresses, See Col. .4, Lines 19 - 36).

As per claim 17, Graessley discloses a non-transitory computer readable medium storing program instructions for causing one or more processors to: 
	maintain, on a mobile device having one or more network interfaces configured to communicate over a plurality of networks using a plurality of internet protocol (IP) families, a cache storing domain name system (DNS) information of one or more IP addresses of a first IP family of the plurality of IP families used by the mobile device for a connection to a first network of the plurality of networks (Processing logic receives multiple addresses (e.g., IPv4, IPv6) from the DNS servers. The addresses are stored in an address table associated with the host. Each address is associated with a network interface (I/F) of the device that can access a network in which the corresponding address can be used to reach the host. The addresses of the address table are prioritized based on a set of preferred network interfaces. A network connection is established with the host using the most preferred address from the address table via a network interface associated with it, See Col. 5, Lines 47 - 65); 
	detect a change in the connection of the mobile device from the first network using the first IP family to a second network, of the plurality of networks (When a first IP address received and the first IP address is not supported by a preferred network interface, processing logic may wait for a predetermined period of time hopefully to receive a second IP address that is supported by the preferred network interface. Only if the second IP address cannot be received within the period of time, it falls back to a secondary network interface (e.g., less preferred network interface) using the first IP address, See Col. 2, Lines 16 - 35), using a second IP family of the plurality of IP families different from the first IP family (An IPv4 DNS query is referred to as an “A-record query” and an IPv6 DNS query is referred to as a “quad-A record query.” The A-record query and the quad-A record query may be separately sent to the same or different DNS servers, and IP addresses of different address families may be received from the same or different DNS servers, See Col. 4, Lines 1 - 7); and 

	Graessley however does not expressly disclose:
	flush at least the DNS information of one or more IP addresses of the first IP family of the first network from the cache to prevent use by the mobile device of an IP address that corresponds to an invalid cache entry.

	Akcin discloses:
	flush, in response to detection of the change in the connection of the mobile device (The client device can automatically generate a new request to purge based on an elapsed time, expiration of a cookie, a status of the local DNS cache, or other suitable parameters, See Col. 6, Lines 17 - 30 … *Examiner’s note: Since a purge request can be made based on any detected suitable parameters, Grassley’s teaching of detecting a connection change can be a parameter for flushing/purging the DNS information), at least the DNS information of one or more IP addresses of the first IP family (an A-type DNS query is a request for retrieving a 32-bit IPv4 address of a target domain name. An AAAA-type DNS query is a request for retrieving a 128-bit IPv6 address of a target domain name, See Col. 3, Lines 31 - 43) of the first network from the cache maintained by the device (The client device can optionally be configured to purge the local DNS cache prior to, subsequent to, or otherwise in conjunction with transmitting the purge query, See Col. 6, Lines 42 - 54) to prevent use by the mobile device of an IP address that corresponds to an invalid cache entry (The purge query can specify one or more desired types (e.g., A, AAAA, MX, NS, etc.) of the resource records and/or one or more domains or zones whose resource records are to be purged. These options may, for example, be specified by one or more operation codes associated with the purge query. In response, the caching server may only purge resource records of the desired types and/or associated with the one or more domains or zones from the DNS cache, See Col. 7, Lines 16 - 38).

As per claim 18, the non-transitory computer readable medium of claim 17, wherein the first network uses a first signal type of one of cellular or wireless and the second network uses a second signal type different than the first signal type used by the first network (Grassley, IP address that is supported (e.g., routable) by a more preferred network interface (e.g., WiFi) is listed with a priority higher than the one that is supported by a less preferred network interface (e.g., cellular), See Col. 3, Lines 6 – 9).

As per claim 19, the non-transitory computer readable medium of claim 17, wherein the one or more network interfaces comprises a cellular network interface and a wireless network interface (Grassley, Network interfaces may include, for example, WiFi, cellular, near field communications (NFC) such as Bluetooth, and/or universal serial bus (USB) interfaces, See Col. 3, Lines 10 - 26).

As per claim 20, the non-transitory computer readable medium of claim 17, storing program instructions for causing the one or more processors to detect a switch from a first network interface of the one or more network interfaces using, for the first network, a signal type of one of cellular or wireless to a second network interface of the one or more network interfaces using, for the second network (Grassley, When a first IP address received and the first IP address is not supported by a preferred network interface, processing logic may wait for a predetermined period of time hopefully to receive a second IP address that is supported by the preferred network interface. Only if the second IP address cannot be received within the period of time, it falls back to a secondary network interface (e.g., less preferred network interface) using the first IP address, See Col. 2, Lines 16 - 35), a different signal type than the first network interface (Grassley, IP address that is supported (e.g., routable) by a more preferred network interface (e.g., WiFi) is listed with a priority higher than the one that is supported by a less preferred network interface (e.g., cellular), See Col. 3, Lines 6 - 9).

Remarks
Applicant’s arguments, with regards to independent claim 1, filed on 11/12/2020, have been fully considered but they are not persuasive. The current arguments are based on independent claim 1 which are present in the remarks by the applicant.
With respect to independent claim 1, Applicant argues that Akcin does not disclose “flush, in response to detection of the change in the connection of the mobile device, at least the DNS information of one or more IP addresses of the first IP family of the first network from the cache maintained by the device to prevent use by the mobile device of an IP address that corresponds to an invalid cache entry.” Examiner responds that Graessley discloses detecting a change in the connection of a network device (Col. 2, Lines 16 - 35). Akcin discloses detecting a change in the mobile device teaching that a client device can automatically purge DNS cache information based on a status or a suitable parameter (Col. 6, Lines 17 - 30). The purge query to flush the DNS information can configured to flush the local DNS cache of the client device along with the server (Col. 6, Lines 42 - 54). Therefore, in combination, when Graessley’s system detects a change in the connection of the mobile device, Akcin’s system can use that detected parameter of the connection change to generate a purge request for the DNS information, located on the client device, of one or more IP addresses of the first IP family of the first network from the cache maintained by the client device. Hence the combination of Graessley and Akcin discloses the claimed limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAZIA NAOREEN/								Examiner, Art Unit 2458